IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON

    STATE OF TENNESSEE v. CHRISTOPHER JEROME HENDERSON

                             Criminal Court for Lauderdale County
                                           No. 6721



                    No. W1999-00958-CCA-R3-CD - Decided July 11, 2000


                                               ORDER


        Defendant appeals the trial court's denial of judicial diversion and full probation following
his guilty plea to possession of cocaine under 0.5 grams with intent to deliver and possession of drug
paraphernalia. We affirm the judgment of the trial court pursuant to Rule 20, Tennessee Court of
Criminal Appeals.

        Defendant was indicted by the Lauderdale County Grand Jury for possession of cocaine over
0.5 grams with intent to deliver, a Class B felony, and unlawful possession of drug paraphernalia,
a Class A misdemeanor. Pursuant to a plea agreement, defendant was allowed to plead guilty to the
reduced charge of possession of cocaine under 0.5 grams with intent to deliver, a Class C felony, and
unlawful possession of drug paraphernalia. Sentencing was left to the determination of the trial
court. The trial court ordered an effective sentence of three years with no confinement, eight months
to be served on community corrections, and the balance to be served on supervised probation.
Defendant contends in this appeal he should have been placed on judicial diversion or, in the
alternative, should have received full probation.

       We first note that although the record does contain the sentencing hearing transcript, it does
not contain a transcript of the guilty plea. The circumstances of the offense are important in
sentencing and are generally set forth at the guilty plea. In the absence of a guilty plea transcript,
we presume that the trial court's sentencing decision was correct. See State v. Keen, 996 S.W.2d
842, 844 (Tenn. Crim. App. 1999).

        Nevertheless, we have been able to glean some facts from the record before us. The
defendant admitted selling drugs out of his residence for four or five months. The defendant's young
son resided with him. Defendant was not a user of drugs but decided to become a seller strictly to
make money. The search of his residence yielded over 10 grams of cocaine, separately packaged,
and various scales. The defendant testified that he purchased drugs in Memphis from unknown
sellers and sold drugs in Lauderdale County to unknown buyers. Defendant had prior convictions
for disorderly conduct, driving on a suspended license and numerous other traffic offenses. In
contrast, several witnesses testified as to defendant’s good character and potential for rehabilitation.
        The trial court imposed no jail time, placed the defendant on community corrections for eight
months, and required the balance of the three-year sentence to be served on supervised probation.
At issue is whether the trial court erred by denying judicial diversion and full probation. We can
only conclude the trial court did not err in denying judicial diversion and full probation under all the
facts and circumstances.

       Concluding there is no error of law requiring a reversal and a full opinion would have no
precedential value, we affirm the judgment of the trial court pursuant to Rule 20, Tennessee Court
of Criminal Appeals. This matter is remanded to the Criminal Court of Lauderdale County for
execution of the judgment of that court and for the collection of costs. Costs are taxed to the
appellant, Christopher Jerome Henderson. SO ORDERED. ENTER:



                                                        ____________________________________
                                                        JOE G. RILEY, JUDGE

CONCUR:



_____________________________________
JOSEPH M. TIPTON, JUDGE



_____________________________________
JOHN EVERETT WILLIAMS, JUDGE




                                                  -2-